Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/608779 filed 04/21/2022.     
Claims 1, 12-13, 16, 20, & 22-28 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 & 22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 12 & 22, applicant claims and LC-MS/MS, then later claims the LC-MS/MS comprises “and analyzer comprising a detector”. In these claims it is not clear what is the analyzer and what is the detector. The claims also specify that a computer is required. From the examiners understanding the LC/MS/MS is the detector and maybe the computer is the analyzer—but are these all actually separate parts as claimed?  Please clarify or explain.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1. Claims 1, 12-13, 16, 20, & 22-28 are rejected under 35 U.S.C. 103(a) as being obvious over SISIGNANO in WO 2016/024015 (PCT/EP2015/068767)(as cited on IDS dated 04/23/2020).
	With respect to Claims 1, 12-13, 16, & 20, 22 & 23-28, SISINAGO et al. teach of a method of detecting neuropathic pain and treating the neuropathic pain; in after carrying out chemotherapy, wherein particularly the pain is chemotherapy induced peripheral neuropathic pain (CIPNP). The invention provides antagonists cytochrome P450 epoxygenases (CYP), and more specifically antagonists of CYP2J2, as therapeutics for use in the treatment of neuropathic pain such as CIPNP. CYP2J2 antagonists were identified to alleviate CIPNP in-vivo, and therefore are provided additionally in combination with chemotherapeutic s for the treatment of diseases such as cancer or other proliferative disorders. The CYP2J2 antagonists reduce chemo therapeutic induced pain and therefore allow for a higher dosing of the chemotherapeutic during cancer treatment. In addition the invention relates to the use of CYP2J2 agonists,or metabolites of CYP2J2, for sensitizing TRPVI . In this context the invention proposes to use combinations of CYP2J2 agonist or metabolites and transient receptor potential vanilloid 1(TRPVI) agonists to treat disorders that respond to TRPVI1 agonists, such as neuropathic pain(abstract). SISINAGO et al. further teach of a pain therapy comprising the inhibition of the activity of in particular CYP2J2 which produces the metabolic compound 9,10-EpOME - according to the invention, a sensitizer of ion channel-mediated pain perception(Page 6, last paragraph). SISINAGO et al. further teach of a CYP antagonist or an 9,10-EpOME-antagonist and (ii) a chemotherapeutic agent for concomitant or sequential use in the prevention or treatment of a disease, wherein the disease is selected from a proliferative disorder, such as cancer, or pain, such as CIPNP.(Page 7, last paragraph). SISINAGO et al. further teach of measuring 9,10- EpOME and HODE epoxylipids(Page 18, Figure 1, Figure 2 descriptions & actual figures). SISINAGO et al. further teach of the chemotherapy being paclitaxel or oxaliplatin(Page 3, last 3 paragraphs), and of using a CYP2J2 agonist(which is also a cytochrome P450 inhibitor)(Claim 1), and when using this agonist observing a significant reduction in 9,10-EpOME concentrations (Example 4 description and Figure 8 A, B., C, & D.) SISINAGO et al. further teach of measuring levels after paclitaxel treatment by LC/MS/MS(Figure 7 description and Figure 7—MS works with programmed computer). SISINAGO et al. do not specifically teach of detection of levels of the epoxy-lipids 24 hours after chemotherapy treatment, nor of treating when the levels of epoxylipids are 10 % or higher than a measured reference, however SISINAGO’s teaching of treating with a CYP2J2 agonist(which is also a cytochrome P450 inhibitor)(Claim 1), and when using this agonist observing a significant reduction in 9,10-EpOME concentrations (Example 4 description and Figure 8 A, B., C, & D.)—would make this obvious to one of ordinary skill in the art to treat a patient as is done in SISANGO if levels of 9,10, Ep-OME levels are noticeably higher(as applicant’s claimed 10%) post chemotherapy due to the fact that these CYP2J2 agonist(which is also a cytochrome P450 inhibitor inhibitors are known to affect/lower the levels of the epoxylipids- and since they are known to be correlated with neuropathic pain- this would lower the neuropathic pain levels/risk.
Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. 
Applicant has overcome the prior 101 rejection, and the 112 rejection, aside from a small issue that is shown above.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has overcome—EHRLICH in view of HAMMOCK, in view of SISIGNANO in “Targeting CYP2J to Reduce Paclitaxel-induced Peripheral Neuropathic Pain,” by filing of the Affidavit dated 04/21/2022.
However- other art was found- submitted and by applicant that predates the instant priority date by a year WO 2016/024015 (PCT/EP2015/068767)—publication date 02.18.2016. Another piece of prior art submitted by applicant EP 2985036 A2 also covers the same subject matter and predates the instant priority date by over a year. They also name inventors other than the inventors listed on the instant invention, and inventors not named on the Affidavit submitted 04/21/2022.
It is suggested that applicant amend the claims to include more than what is taught by these prior published applications—if there is in fact more. Applicant’s measurement of noticing a 10 % increase in the epoxylipid level post chemotherapy treatment is not enough to make the instant invention non-obvious. One avenue for consideration—does applicant have specific levels of cytrochrome P450 epoxygenase antagonist treatment dependent on the level of  9, 10 -EpOME measured? Of course applicant could only amend along this route if they have appropriate disclosure.
Along this line- many reference teach of the association of the claimed epoxylipids association with neuropathic pain, and also references teach of treatment with cytochrome P450 epoxygenase inhibitors to treat pain/neuropathic pain. For instance, Inceoglu, in “Acute augmentation of epoxygenated fatty acid levels rapidly reduces pain-related behavior in a rat model of type I diabetes”—submitted by applicant, teaches that compounds that reduce epoxygenated fatty acid levels- reduce pain(Inceoglu teaches of specifically diabetes—but if pain reduction works for a specific compound in one disease(epoxygenated fatty acids in diabetes), it should work for another disease as well wherein the same compound is causing the pain(epoxygented fatty acids for cancer/chemotherapy pain). Therefore- many of individual parts of applicants instant claims are taught by the prior art—and more detail is need in the claims should applicant decide to attempt to move forward with this case—possibly through the AFCP 2.0 program.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797